Exhibit 10.7

 

FIRST AMENDMENT TO INTERCOMPANY SUBORDINATION AGREEMENT

 

This FIRST AMENDMENT TO INTERCOMPANY SUBORDINATION AGREEMENT (this “Amendment”)
is entered into as of May 13, 2005, among THE OLD EVANGELINE DOWNS, L.L.C., a
Louisiana limited liability company (“OED”), DIAMOND JO WORTH, LLC, a Delaware
limited liability company (“DJW”), DIAMOND JO, LLC (formerly known as Peninsula
Gaming Company, LLC), a Delaware limited liability company (“DJO”; together with
OED and DJW, hereinafter collectively referred to as the “Borrowers” and each
individually, a “Borrower”), PENINSULA GAMING CORP. (formerly known as The Old
Evangeline Downs Capital Corp.), a Delaware corporation (“OED Capital”),
PENINSULA GAMING, LLC, a Delaware limited liability company (“Peninsula
Gaming”), OED ACQUISITION, LLC, a Delaware limited liability company (“OEDA”),
and WELLS FARGO FOOTHILL, INC., a California corporation, as agent for the
Lenders (as defined in the Senior Loan Agreement defined below) (“Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers, Agent and the Lenders (as defined therein) are parties to
that certain Loan and Security Agreement dated as of June 16, 2004 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”);

 

WHEREAS, as an inducement for Agent and the Lenders to enter into the Loan
Agreement, OED, DJO, OED Capital, Peninsula Gaming, OEDA and Agent executed and
delivered that certain Intercompany Subordination Agreement dated as of June 16,
2004 (the “Intercompany Subordination Agreement”; capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Intercompany Subordination Agreement), in favor of Agent for the benefit
of the Lender Group;

 

WHEREAS, Borrowers, Agent and the Lenders have agreed to amend the Loan
Agreement pursuant to that certain Second Amendment to Loan and Security
Agreement dated as of even date herewith (the “Second Amendment to Loan
Agreement”); and

 

WHEREAS, OED, DJO, OED Capital, Peninsula Gaming, OEDA and Agent have agreed to
amend the Intercompany Subordination Agreement to permit the joinder of DJW on
the terms and conditions set forth herein;

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.             Amendments to the Intercompany Subordination Agreement.  The
Intercompany Subordination Agreement is hereby amended to the extent necessary
to permit the joinder of DJW as a Borrower, a Debtor and a Subordinated Lender
thereunder.  Each reference to a “Borrower”, “Debtor” and “Subordinated Lender”
in the Intercompany Subordination Agreement shall be deemed to include DJW. 
DJW, by its signature below, becomes a “Borrower”, “Debtor” and “Subordinated
Lender” under the Intercompany Subordination Agreement with the same force and
effect as if originally named therein as a “Borrower”,

 

--------------------------------------------------------------------------------


 

“Debtor” and “Subordinated Lender” and DJW hereby (a) agrees to all of the terms
and provisions of the Intercompany Subordination Agreement applicable to it as a
“Borrower”, “Debtor” and “Subordinated Lender” thereunder and (b) represents and
warrants that the representations and warranties made by it as a “Borrower”,
“Debtor” and “Subordinated Lender” thereunder are true and correct on and as of
the date hereof.

 

2.             No Other Amendments or Waivers.  Except in connection with the
amendments set forth above, the execution, delivery and effectiveness of this
Amendment shall not operate as an amendment of any right, power or remedy of
Agent or the Lenders under the Intercompany Subordination Agreement or any of
the other Loan Documents, nor constitute a waiver of any provision of the
Intercompany Subordination Agreement or any of the other Loan Documents.  Except
for the amendments set forth above, the text of the Intercompany Subordination
Agreement and all other Loan Documents shall remain unchanged and in full force
and effect and such Person hereby ratifies and confirms its obligations
thereunder.  This Amendment shall not constitute a modification of the
Intercompany Subordination Agreement or any of the other Loan Documents or a
course of dealing with Agent or the Lenders at variance with the Intercompany
Subordination Agreement or the other Loan Documents such as to require further
notice by Agent or the Lenders to require strict compliance with the terms of
the Intercompany Subordination Agreement and the other Loan Documents in the
future, except as expressly set forth herein.  Each of OED, DJO, DJW, OED
Capital, Peninsula Gaming and OEDA acknowledges and expressly agrees that Agent
and the Lenders reserve the right to, and do in fact, require strict compliance
with all terms and provisions of the Intercompany Subordination Agreement and
the other Loan Documents, as amended herein.  None of OED, DJO, DJW, OED
Capital, Peninsula Gaming and OEDA has knowledge of any challenge to Agent’s or
any Lender’s claims arising under the Loan Documents, or to the effectiveness of
the Loan Documents.

 

3.             Conditions Precedent to Effectiveness.  This Amendment shall
become effective as of the date hereof when, and only when, Agent shall have
received, in form and substance satisfactory to Agent:

 

(a)           counterparts of this Amendment duly executed and delivered by OED,
DJO, DJW, OED Capital, Peninsula Gaming, OEDA and Agent;

 

(b)           evidence in form and substance satisfactory to Agent that OED,
DJO, DJW, OED Capital, Peninsula Gaming and OEDA shall have received all
licenses (including the Gaming Licenses), approvals or evidence of other actions
required by any Governmental Authority, including the Louisiana Regulatory
Authorities and the Iowa Gaming Authorities, in connection with the execution
and delivery by OED, DJO, DJW, OED Capital, Peninsula Gaming and OEDA of this
Amendment or with the consummation of the transactions contemplated hereby; and

 

(c)           such other information, documents, instruments or approvals as
Agent or Agent’s counsel may reasonably require.

 

4.             Representations and Warranties of OED, DJO, DJW, OED Capital,
Peninsula Gaming and OEDA.  In consideration of the execution and delivery of
this Amendment by

 

2

--------------------------------------------------------------------------------


 

Agent, each of OED, DJO, DJW, OED Capital, Peninsula Gaming and OEDA hereby
represents and warrants in favor of Agent and the Lenders as follows:

 

(a)           As to each Person, the execution, delivery, and performance by
such Person of this Amendment have been duly authorized by all necessary action
on the part of such Person;

 

(b)           As to each Person, the execution, delivery, and performance by
such Person of this Amendment do not and will not (i) violate any provision of
federal, state, or local law or regulation applicable to such Person, the
Governing Documents of such Person, or any order, judgment, or decree of any
court or other Governmental Authority binding on such Person, (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation of such Person,
(iii) result in or require the creation or imposition of any Lien of any nature
whatsoever upon any properties or assets of such Person, other than Permitted
Liens (as defined in the Loan Agreement), or (iv) require any approval of such
Person’s members or shareholders or any approval or consent of any Person under
any material contractual obligation of such Person;

 

(c)           The execution, delivery, and performance by such Person of this
Amendment do not and will not require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority or other person or entity, other than any consent or approval that has
been obtained and remains in full force and effect;

 

(d)           As to each Person, this Amendment, when executed and delivered by
such Person, will be the legally valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally;

 

(e)           No Default or Event of Default exists under the Intercompany
Subordination Agreement or the other Loan Documents; and

 

(f)            As of the date hereof, all representations and warranties of such
Person set forth in the Intercompany Subordination Agreement and the other Loan
Documents are true, correct and complete in all material respects, except to the
extent such representation or warranty expressly relates to an earlier date (in
which case such statement was true and correct on and as of such earlier date).

 

5.             Counterparts.  This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which,
taken together, shall constitute one and the same agreement.  In proving this
Amendment in any judicial proceedings, it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom such
enforcement is sought.  Any signatures delivered by a party by facsimile
transmission or by e-mail transmission of an adobe file format document (also
known as a PDF file) shall be deemed an original signature hereto.

 

6.             Reference to and Effect on the Loan Documents.  Upon the
effectiveness of this Amendment, on and after the date hereof, each reference in
the Intercompany Subordination

 

3

--------------------------------------------------------------------------------


 

Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Intercompany Subordination Agreement, and each reference in the
other Loan Documents to “the Intercompany Subordination Agreement”,
“thereunder”, “thereof” or words of like import referring to the Intercompany
Subordination Agreement, shall mean and be a reference to the Intercompany
Subordination Agreement as amended hereby.

 

7.             Costs, Expenses and Taxes.  OED, DJO, DJW, OED Capital, Peninsula
Gaming and OEDA agree, jointly and severally, to pay on demand all costs and
expenses in connection with the preparation, execution, and delivery of this
Amendment and the other instruments and documents to be delivered hereunder,
including, without limitation, the fees and out-of-pocket expenses of counsel
for Agent with respect thereto and with respect to advising Agent as to its
rights and responsibilities hereunder and thereunder.  In addition, OED, DJO,
DJW, OED Capital, Peninsula Gaming and OEDA agree, jointly and severally, to pay
any and all stamp and other taxes payable or determined to be payable in
connection with the execution and delivery of this Amendment and the other
instruments and documents to be delivered hereunder, and agree to save Agent and
the Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes.

 

8.             Section Titles.  The section titles contained in this Amendment
are included for the sake of convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the parties.

 

9.             Entire Agreement.  This Amendment and the other Loan Documents
constitute the entire agreement and understanding between the parties hereto
with respect to the transactions contemplated hereby and thereby and supersede
all prior negotiations, understandings and agreements between such parties with
respect to such transactions.

 

10.           GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED AND
THE RIGHTS AND DUTIES OF THE PARTIES SHALL BE GOVERNED BY, IN ALL RESPECTS IN
ACCORDANCE WITH, THE LAWS AND DECISIONS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF, OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

11.           Loan Document.  This Amendment shall be deemed to be a Loan
Document for all purposes.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the day and year first written above.

 

 

THE OLD EVANGELINE DOWNS, L.L.C.,
a Louisiana limited liability company

 

 

 

 

 

 

 

By:

/s/ Natalie A. Schramm

 

 

 

Name:

           Natalie A. Schramm

 

 

 

Title:

  Chief Financial Officer

 

 

 

 

 

DIAMOND JO, LLC (formerly known as
Peninsula Gaming Company, LLC), a Delaware
limited liability company

 

 

 

 

 

 

 

By:

/s/ Natalie A. Schramm

 

 

 

Name:

           Natalie A. Schramm

 

 

 

Title:

  Chief Financial Officer

 

 

 

 

 

DIAMOND JO WORTH, LLC, a Delaware
limited liability company

 

 

 

 

 

 

 

By:

/s/ Natalie A. Schramm

 

 

 

Name:

           Natalie A. Schramm

 

 

 

Title:

  Chief Financial Officer

 

 

 

 

 

PENINSULA GAMING CORP. (formerly
known as The Old Evangeline Downs Capital
Corp.), a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Natalie A. Schramm

 

 

 

Name:

           Natalie A. Schramm

 

 

 

Title:

  Chief Financial Officer

 

 

 

FIRST AMENDMENT TO INTERCOMPANY SUBORDINATION AGREEMENT

 

--------------------------------------------------------------------------------


 

 

OED ACQUISITION, LLC,
a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Natalie A. Schramm

 

 

 

Name:

          Natalie A. Schramm

 

 

 

Title:

  Chief Financial Officer

 

 

 

 

 

 

 

 

PENINSULA GAMING, LLC, a Delaware
limited liability company

 

 

 

 

 

 

By:

/s/ Natalie A. Schramm

 

 

 

Name:

          Natalie A. Schramm

 

 

 

Title:

  Chief Financial Officer

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation, as agent

 

 

 

 

 

 

By:

/s/ Larissa Megadichian

 

 

 

Name:

Larissa Megadichian

 

 

 

Title:

 Vice President

 

 

 

FIRST AMENDMENT TO INTERCOMPANY SUBORDINATION AGREEMENT

 

--------------------------------------------------------------------------------